FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    August 13, 2021

                                 No. 04-20-00600-CV

   IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES, JR., AN
                      INCAPACITATED PERSON,

                From the County Court At Law No 1, Webb County, Texas
                         Trial Court No. 2011PB6000081-L2-B
                       Honorable Hugo Martinez, Judge Presiding


                                    ORDER

       Appellant’s motion for an extension of time to file her reply brief is GRANTED.
Appellant’s reply brief is due on or before August 27, 2021.


                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court